Judgment, Supreme Court, Bronx County (Denis J. Boyle, J.), rendered June 16, 2006, convicting defendant, after a nonjury trial, of attempted criminal contempt in the second degree and two counts of harassment in the second degree, and sentencing him to an aggregate term of one year’s probation and a conditional discharge, unanimously affirmed.
The verdict was based upon legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-49 [2007]). There is no basis for disturbing the court’s decision to credit the complainant’s testimony and reject that of defendant. Concur—Gonzalez, P.J., Andrias, Nardelli, McGuire and Abdus-Salaam, JJ.